Title: Thomas Jefferson to Francis Smith, 17 August 1813
From: Jefferson, Thomas
To: Smith, Francis


          Sir Monticello Aug. 17. 13.
          Your favor of the 12th is recieved. I inclosed to mr Minor about a fortnight ago, an order on Richmond for a sum of money for the paiment of some particular debts of h due from mr Marks’s estate, of which he had sent me a list. yours of ten dollars was one of these, and I have no doubt as soon as he has had time to draw the money from thence, you will recieve your debt.
			 accept the assurance of my respects.
          Th:
            Jefferson
        